DETAILED ACTION

This Office Action is a response to an Amendment filed on 07/19/2021, in which claims 1-15 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE

Claims 1, 13, and 14 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 13, and 14 are allowed because the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1, 13, and 14, structurally and functionally interconnected with other limitations in the manner as cited in the claims. More specifically, the prior art on record fail to teach or suggest the limitations of: “ the image capturing unit being configured to transmit image data to an image generation apparatus, which generates a virtual viewpoint image by using the image data, via another image capturing unit connected in the daisy chain; and a change unit configured to change a transmission path the image data transmitted by at least one image capturing unit included in the 
Claims 1, 13, and 14 are allowed and all claims dependent on claims 1, 13, and 14 are allowed as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARYAM A NASRI/Primary Examiner, Art Unit 2483